Citation Nr: 1632129	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-27 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES


1.  Entitlement to an increased disability rating for the service-connected left (major) cubital tunnel syndrome with ulnar neuropathy (hereinafter "left forearm disability"), in excess of 20 percent from June 10, 2011.  

2.  Entitlement to an increased disability rating for the service-connected degenerative joint disease (DJD) of the lumbar spine (hereinafter "back disability"), in excess of 20 percent from June 10, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Jill Mitchell-Thein, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1981 to February 1987, and from February 2002 to February 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the RO in Waco, Texas, which denied an increased disability rating in excess of 10 percent for the back disability and denied an increased disability rating in excess of 20 percent for the service-connected left forearm disability.  During the pendency of the appeal, a June 2014 rating decision granted a 20 percent rating for the back disability from June 10, 2011 (the date of claim for an increased rating).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire increased rating period on appeal from June 10, 2011, the service-connected left forearm disability has been manifested by moderate incomplete paralysis of the ulnar nerve with subjective symptoms of pain and numbness, with objective findings of diminished sensation and fatigue.

2.  For the entire increased rating period on appeal from June 10, 2011, the service-connected left forearm disability has not been manifested by severe symptoms such as trophic changes, motor loss, and/or complete paralysis.
3.  For the entire increased rating period on appeal from June 10, 2011, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 30 percent, but no higher, have been met for the service-connected left forearm disability from June 10, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8616 (2015).  

2.  The criteria for a disability rating in excess of 20 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The duty to notify was satisfied through a July 2011 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2011 and March 2012.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Increased Rating for Left Forearm Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran contends that the service-connected left forearm disability symptoms and impairment more closely resemble the criteria for a rating in excess of 
20 percent.  In a statement received by VA in December 2014, the Veteran, through the representative, advanced that a fully favorable Social Security Administration (SSA) decision supported a higher rating for the service-connected left forearm disability.

For the entire disability rating period from June 10, 2011, the service-connected left forearm disability has been rated at 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8611.   In this case, Diagnostic Code 8611 is used for rating neuritis associated with the peripheral nerves of the middle radicular group; however because the left forearm disability has manifested as incomplete moderate neuritis of the ulnar nerve, the Board finds that the left forearm disability is more analogous to, and more appropriately rated under, DC 8616 for incomplete paralysis of the ulnar nerve.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Under Diagnostic Code 8616, under the General Rating Formula, a 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 
30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major extremity.  A 30 percent rating requires severe incomplete paralysis of the ulnar nerve in the minor extremity, and a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve in the major extremity.  The highest 50 and 60 percent ratings are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a.    

Under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, in this case the ulnar nerve, with a maximum rating equal to severe, incomplete paralysis.  The maximum rating that may be assigned for neuritis with ulnar nerve involvement not characterized by organic changes referred to above will be that for moderately severe, incomplete paralysis.  Id.  
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

A November 2011 VA treatment record reflects self-reports of left arm pain.  A March 2013 VA treatment record reflects reports of episodes where the arms "drew up" with difficulties opening the hands and bending the arms.  The VA examiner noted normal muscle strength testing in all extremities.

In July 2011, the Veteran underwent a VA examination for the forearm disability.  The July 2011 VA examination report reflects the Veteran conveyed experiencing pain and tingling in the left forearm (major extremity).  Upon examination, the July 2011 VA examiner found normal sensation, muscle strength, and muscle tone.  

In March 2012, the Veteran underwent another VA examination for the left forearm disability.  The March 2012 VA examination report reflects the Veteran conveyed experiencing constant paresthesia in the left forearm ulnar distribution with no aggravating or alleviating factors.  Upon examination, the March 2012 VA examiner assessed decreased sensation in the left ulnar distribution and early fatigue in the left hand.  The VA examiner also noted the Veteran was self-sufficient with daily activities.  

An August 2013 SSA determination reflects the Veteran was granted a "fully favorable" decision for "severe impairments," including the service-connected back and left upper extremity disabilities, as well as various non-service-connected disabilities, including degenerative changes of the right menisci and DJD of the left shoulder secondary to a rotator cuff injury.      
After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal from June 10, 2011 the service-connected left forearm disability has been manifested by moderate incomplete paralysis of the ulnar nerve (major) with subjective symptoms of loss of pain and numbness, with objective findings of diminished sensation and fatigue.  As detailed above, at the March 2012 VA examination, the VA examiner found decreased sensation in the left ulnar distribution with fatigue, and a March 2013 VA treatment record reflects difficulties with opening the hands and bending the arms.  The medical evidence of record, as well as the Veteran's lay statements, demonstrates that the forearm disability, from June 10, 2011, has been manifested by incomplete paralysis proximately due to decreased sensation in the left forearm.  See July 2011 VA examination report.  As such, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 30 percent, but no higher, have been met for the service-connected nerve disability from June 10, 2011.  

The weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated for any period.  For the entire rating period on appeal from June 10, 2011, the left forearm disability has not been manifested by severe symptoms such as trophic changes, motor loss, and/or complete paralysis.  See 38 C.F.R. § 4.123. The weight of the evidence of record does not demonstrate motor loss, trophic changes, and or complete paralysis of the ulnar nerve as indicated by the inability to spread the fingers or adduct the thumb for any period.  

Additionally, the Board has considered whether any other diagnostic code under the criteria for diseases of the peripheral nerves would allow for a higher initial disability rating and/or a separate compensable rating for the service-connected nerve disability.  A rating under Diagnostic Codes 8610 is not warranted as the Veteran has not been diagnosed with incomplete paralysis of the upper radicular group, incomplete paralysis of the middle radicular group (Diagnostic Code 8611), and/or incomplete paralysis of the median nerve (Diagnostic Code 8615); therefore, a disability rating under any of these diagnostic codes is not warranted.  38 C.F.R. § 4.124a.




Increased Rating for Back Disability 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran is in receipt of a 20 percent disability rating for the back disability under Diagnostic Code 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  
 
The Veteran contends generally that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess of 20 percent.  In a December 2011 notice of disagreement, the Veteran wrote that the July 2011 VA examiner did not report muscle spasms, which began in 2003.  
In a statement received by VA in December 2014, the Veteran, though the representative, advanced that a fully favorable SSA disability decision supported a higher rating for the service-connected back disability.

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal from June 10, 2011 the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  The most relevant evidence are the July 2011 and March 2012 VA examination reports and various VA treatment records, which reflect the back disability manifested as objective evidence of painful motion, and which include the Veteran's reports of low back symptoms and functional impairment, including muscle spasms.  

A December 2012 VA treatment record reflects the Veteran reported lower back pain after lifting furniture, aggravated by lifting a grandson.  An additional December 2012 VA treatment record reflects the Veteran reported symptoms of back pain as a 10 on a 1-10 pain scale.  The VA examiner issued a single point cane.  

A January 2013 VA treatment record reflects self-reports of back pain, as well as muscle spasms twice per day, and that the Veteran denied recent injury or strain.  The Veteran also reported symptoms of locking up with position change.  

An August 2013 VA treatment record reflects intentional weight loss to alleviate back and knee pain.  The VA examiner noted a new back brace was needed due to weight loss.  A December 2013 VA treatment record reflects the VA examiner noted ambulation without assistance, a normal gait, and assessed no swelling or joint pain.  An April 2014 VA treatment record reflects reports of chronic back pain.  As discussed above, an August 2013 SSA determination reflects a "fully favorable" decision for "severe impairments," to include the service-connected back disability.   

In July 2011, the Veteran underwent a VA examination for the back disability.  The July 2011 VA examination report reflects the Veteran conveyed daily back pain, described as severe, stiff, and weak, and the ability to walk five blocks.  The Veteran denied hospitalization or experiencing any incapacitating episodes.  At the July 2011 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The VA examiner noted no additional loss of motion after repetitive use testing, scars, or instability.  The VA examiner assessed a normal sensory examination.  No ankylosis was observed.  

The Veteran underwent another VA examination in March 2012.  The March 2012 VA examination report reflects the Veteran reported experiencing back pain, which was treated with pain medication.  The Veteran denied experiencing flare-ups or experiencing any incapacitating episodes.  At the March 2012 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 
50 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 20.  No ankylosis or intervertebral disc syndrome was observed.  The VA examiner also noted a normal gait.  

The Board finds that the weight of the medical and lay evidence does not demonstrate that the criteria for a disability rating in excess of 20 percent for the 
service-connected back disability have been met or more nearly approximated for any part of the rating period on appeal as the back disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  Findings from the July 2011 and March 2012 VA examinations, and history and findings in the numerous VA treatment records reflecting treatment for back pain, as well as the Veteran's 
self-reported symptoms, are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability.  Diagnostic Code 5237 warrants a 20 percent rating for forward flexion greater than 30 degrees, but not greater than 60 degrees.  In this case, as noted at the July 2011 VA examination, the Veteran's back disability manifested as flexion to 90 degrees, including as due to pain, and at the March 2012 VA examination forward flexion was measured to 
50 degrees, which are both greater than 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  

A higher disability rating of 40 percent or higher for the back disability would only be warranted for forward flexion more closely approximating 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during a 12 month period, none of which is present here.  As discussed above, at the July 2011 and March 2012 VA examinations, no ankylosis was observed, and, at worst, forward flexion was limited at 50 degrees.  Next, the evidence of record during the appeal period does not show the Veteran had any incapacitating episodes for at least 4 weeks during a 12 month period for any period.  

The Board has considered the Veteran's assertion of muscle spasms (which is rated as part of the 20 percent rating criteria), and the fact that at the March 2012 VA examination flexion was reported at 50 degrees; however, at the March 2012 VA examinations, the Veteran explicitly denied experiencing any flare-ups.  For this reason, the Board does not find that flare-ups, should they occur, would limit forward flexion to 30 degrees or less.  

Additionally, the Board has considered whether there is additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Evidence including the VA examination reports and VA treatment records indicate, at worst, forward flexion to 50 degrees and combined range of motion of 150; these degrees of functional impairment do not warrant a higher rating based on limitation of motion. 

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that no objective neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  The July 2011 VA examiner noted a normal sensory examination and no signs or symptoms due to radiculopathy, and the March 2012 VA examiner noted no radicular distribution; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted. 

Extraschedular Consideration

The Board has also evaluated whether the rating issue should be referred for consideration of an extraschedular adjudication under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's left forearm disability, and no referral for extraschedular consideration is required.  The forearm disability has manifested primarily as moderate incomplete paralysis of the ulnar nerve (major) with subjective symptoms of loss of pain and numbness.  The scheduler rating criteria specifically include numbness and decreased sensation as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The scheduler rating criteria (Diagnostic Code 8616) specifically contemplate such
symptomatology and functional impairment.   In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.   

With respect to the first prong of Thun, as to the back disability, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion (both forward flexion and combined ranges of motion), including due to pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria (Diagnostic Code 5237) specifically contemplate such symptomatology and functional impairment.  

With respect to functional impairment with prolonged walking and standing, interference with standing and weight-bearing (walking necessarily involves weight-bearing) is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing or walking causes incidental back pain, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016).

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's service-connected disabilities include the left forearm disability, the back disability, prostatitis, tinnitus, and varicocele (left).  


ORDER

An increased disability rating of 30 percent, but no higher, for a left (major) forearm disability from June 10, 2011, is granted.  

An increased disability rating in excess of 20 percent for a back disability is denied.  


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran's service-connected disabilities include a left forearm disability, a back disability, prostatitis, tinnitus, and varicocele (left).  In a June 2016 statement, the Veteran, through the representative, advanced that the service-connected, left forearm and back disabilities, as well as other service-connected disabilities, prevented the Veteran from maintaining substantially gainful employment.  The Board finds that June 2016 statement has reasonably raised a claim for a TDIU in conjunction with the higher rating issues decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  


Accordingly, the issue of TDIU is REMANDED for the following action: 

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


